Title: To James Madison from Levi Lincoln, 15 February 1811
From: Lincoln, Levi
To: Madison, James


Dear SirWorcester Feby 15th. 1811.
The last papers announce the nomination of Alexander Wolcott Esqre. as an associate Jud⟨ge o⟩f the Supreme Court of the United States, & that the nomination ⟨has⟩ been submitted by the Senate to a Committee for inquiry & consid⟨eratio⟩n. It is conceived, as this commitment was not of course, that ⟨it is?⟩ indicative of opposition & delay, if not of obloquy to be heaped on ⟨the?⟩ Candidate, & the advocates of the appointment. Resistance ⟨is to?⟩ be expected from political opponents, in proportion as the nominated ⟨mi⟩ght appear to them, capable, decided, independent, firmly attached ⟨to the⟩ administration of the General Government, & devoted to the suppor⟨t of⟩ its general policy & its particular system of measures. For years, ⟨I hav⟩e been acquainted with Mr. Wolcott, & have met with few men of ⟨firm?⟩er mind, of greater perceptive & discriminating powers, of more ste⟨ady⟩ & uniform adherence to the principles of the Union & the arrangemen⟨ts o⟩f the general government. His literary acquisitions are known to many ⟨of o⟩ur friends at Washington. Of his professional merits & standing as ⟨a⟩ Lawyer, I am unacquainted. His pride, patriotism & sense of dut⟨y w⟩ill be pledges of his exertion. He will have in Custody, not only his ow⟨n, b⟩ut the reputation of his friends. Whatever therefore may be his present ⟨attai?⟩nments & legal habits, an industrious application to professional stud⟨ies &⟩ official duties will soon place him on a level, at least, with his As⟨soci⟩ates. His independence firmness & patriotism, in being thus a valuab⟨le ac⟩quisition to the Bench, will, I conceive, be peculiarly useful & satisfact⟨ory⟩ to the friends of the National Administration, in this section of the Union. I have thus early volunteered my opinion, not only from the int⟨er⟩est I feel, in countenancing an useful measure, against which Calumny has already commenced her common place whispers, but from a general preference to that explicitness, which subjects to responsibility, than to that timid & cowardly reserve, which ultimately joins in the Chorus, refutted by the experiment.
My son Daniel Waldo Lincoln, journeying from Boston to the Seat of government on business, & desirous of paying his respects to the President of the United States will avail himself of the delivery of this letter as an introduction for that purpose.
Please to present me respectfully to the recollections of Mrs. Madison & accept the assurances of the high esteem & friendship, with which I am your most obedt servt.
Levi Lincoln
